DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. § 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites the limitation “wherein the sphericity is 0.7 to 1,” which fails to further limit the limitation “a sphericity of 0.7 or more” recited in claim 1. This is because sphericity is a measure of how closely an object resembles a perfect sphere. Its value is determined by the ratio of an object’s surface area to that of a sphere. The maximum value obtainable by this ratio is 1. Thus, the recitation of “wherein the sphericity is 0.7 to 1” merely adds the upper limit of the sphericity value that is implicitly recited in claim 1. Therefore, claim 2 fails to further claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements to overcome this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, and 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Jo et al. (US 2018/0097229 A1), hereinafter “Jo,” in view of Lee (US 2013/0189582 A1).
Regarding claim 1, Jo teaches a negative active material for a rechargeable lithium battery, comprising a Si-carbon composite (¶ [0010]) that includes Si nanoparticles (¶ [0019]) and an amorphous carbon (¶ [0020]), wherein the negative active material has a BET specific surface area of 10 m2/g or less, in this case a specific surface area of 3 m2/g to 20 m2/g (¶ 0016) as determined by BET (¶ [0083]). A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, one with ordinary skill in the art would have understood that making the specific surface area to be 10 m2/g or less would facilitate improved initial capacity and lifespan characteristics (¶ [0083]). Therefore, it would have been obvious to have made the specific surface area to be 10 m2/g or less would facilitate improved initial capacity and lifespan characteristics.
	Jo is silent as to the negative active material’s sphericity. However, Lee teaches a negative active material comprising a Si-carbon composite that includes Si nanoparticles, in this case silicon may be the metal nanoparticle (¶ [0031]), and an amorphous carbon, in this case the anode active material may include a carbonaceous material that may be amorphous carbon (¶ [0037]-[0038]), where in the negative active material has a sphericity of 0.7 or more, in this case 0.9 or greater (¶ [0026]). One with ordinary skill in the art would have understood that making the sphericity to be 0.7 or more would allow uniform coating of the active material particle (¶ [0026]), thus ensuring the desired active material performance. Therefore, it would have been obvious to have made the sphericity to be 0.7 or more in order to ensure the desired active material performance.
Regarding claim 2, Jo is silent as to the negative active material’s sphericity. However, Lee teaches a negative active material comprising a Si-carbon composite that includes Si nanoparticles, in this case silicon may be the metal nanoparticle (¶ [0031]), and an amorphous carbon, in this case the anode active material may include a carbonaceous material that may be amorphous carbon (¶ [0037]-[0038]), where in the negative active material has a sphericity of 0.7 or more, in this case 0.9 or greater (¶ [0026]). One with ordinary skill in the art would have understood that making the sphericity to be 0.7 or more would allow uniform coating of the active material particle (¶ [0026]), thus ensuring the desired active material performance. Therefore, it would have been obvious to have made the sphericity to be 0.7 or more in order to ensure the desired active material performance.
Regarding claim 3, Jo further teaches that the BET specific surface area is 0.5 m2/g to 10 m2/g, in this case 3 m2/g to 20 m2/g (¶ 0016) as determined by BET (¶ [0083]). A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, one with ordinary skill in the art would have understood that making the specific surface area to be 0.5 m2/g to 10 m2/g would facilitate improved initial capacity and lifespan characteristics (¶ [0083]). Therefore, it would have been obvious to have made the specific surface area to be 0.5 m2/g to 10 m2/g would facilitate improved initial capacity and lifespan characteristics.
Regarding claim 5, Jo further teaches that the Si-carbon composite includes secondary particles that are agglomerated Si nanoparticles (¶ [0010]).
Regarding claim 6, Jo further teaches that the amorphous carbon covers a surface of the Si nanoparticles, in this case the carbonaceous material is in contact with the silicon-based material (¶ [0060]; Fig. 2, reference nos. 20 & 19, respectively).
Regarding claim 7, Jo further teaches that the amorphous carbon covers a surface of the secondary particles, in this case a second carbonaceous material is disposed on the plurality of silicon-carbon primary particles (¶ [0058]), which may be amorphous carbon (¶ [0020]).
Regarding claim 8, Jo further teaches that the amorphous carbon fills pores between the Si nanoparticles (see Fig. 2, reference nos. 20 & 19, respectively).
Regarding claim 10, Jo further teaches that the Si nanoparticles have a D50 average particle diameter of about 10 nm to 200 nm, in this case the average particle diameter of the silicon-based nanoparticle may be 90 nm to 110 nm (¶ [0071]) with a specific example of 100 nm (¶ [0145]).
Regarding claim 12, Jo further teaches that the negative active material has a particle diameter of 40 μm or less, in this case 5 μm to 25 μm (¶ [0017]).
Regarding claim 13, Jo further teaches that the mixing ration of Si nanoparticles and amorphous carbon is about 8:2 to 2:8 by weight, in this case the amount of silicon is 40 wt% to 50 wt% based on the total weight of the silicon-carbon secondary particles (¶ [0087]).
Regarding claim 14, Jo and Lee teach a rechargeable lithium battery, comprising:
	a negative electrode (¶ [0108]), comprising the negative active material as claimed in claim 1 (see rejection of claim 1, above);
	a positive electrode (¶ [0108]); and
	an electrolyte (¶ [0108]).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Jo and Lee as applied to claim 1, above, and further in view of Choi et al. (US 2016/0268591 A1), hereinafter “Choi.”
Regarding claim 4, neither Jo nor Lee specify that the Si nanoparticles have a spherical shape. However, Choi teaches a negative active material comprising spherical silicon particles (¶ [0045]). One with ordinary skill in the art would have understood that providing such spherically-shaped silicon particles would yield the predictable result of a functioning negative electrode active material. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have included spherical silicon nanoparticles in order to yield the predictable result of providing a functional negative electrode active material.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Jo and Lee as applied to claim 1, above, and further in view of Tzeng et al. (US 2019/0393488 A1), hereinafter “Tzeng.”
Regarding claim 9, Jo and Lee do not teach that the Si nanoparticles area flake type. However, Tzeng teaches an electrode comprising nano-scaled Si flakes (e.g. ¶ [0009] & [0012]). One with ordinary skill in the art would have understood that including flake-type Si nanoparticles would reduce contact resistance between the Si nanoparticles and facilitate larger charge/discharge current (¶ [0009]). Therefore, it would have been obvious to have included flake-type Si nanoparticles in order to facilitate larger charge/discharge current.
Claims 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Jo and Lee as applied to claim 1, above, and further in view of Kamo et al. (US 2016/0254537 A1), hereinafter “Kamo.”
Regarding claim 11, Jo and Lee are silent as to the X-ray diffraction peak at a (111) plane of the Si nanoparticles. However, Kamo teaches a diffraction peak of 1.2° or more attributable to an Si(111) crystal face (¶ [0145]). One having ordinary skill in the art would have understood that the measurement was an indicator of low crystallinity that would enable improved battery performance (¶ [0145]). Therefore, it would have been obvious to have included Si particles with a (111) X-ray diffraction peak of about 0.3° to 7° in order to facilitate improved battery performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729